Citation Nr: 1441395	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-00 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to March 1970, including service in Vietnam from July 1969 to March 1970; he died in December 2006.  The appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issued by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2009, a Travel Board hearing was held at the RO before a Veterans Law Judge (VLJ).  A transcript is in the claims file.  Since that time, the VLJ that conducted the hearing has left the Board.  The Appellant was given an opportunity to have another hearing before a VLJ who would decide the case.  In July 2014, she declined and instead asked that her case be decided as soon as possible.  

In August 2010, the Board denied this claim.  The Appellant then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, pursuant to a Joint Motion for Remand (JMR), the decision was vacated and remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The Board remanded the claim in December 2011 for additional development, in accordance with the JMR.

In August 2014, the Appellant submitted additional medical evidence, along with a waiver of her right to have it initially reviewed and adjudicated by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2006, the Veteran died from to pancreatic cancer.  Diabetes was listed on his Death Certificate as an "immediate, underlying, or contributing cause of or condition leading to death."

2.  At the time of the Veteran's death, he had no service-connected disabilities.  

3.  During his active service, the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  

4.  It is presumed that the Veteran's type II diabetes mellitus is due to exposure to herbicides in the Republic of Vietnam.  

5.  The medical evidence is in equipoise as to whether the Veteran's diabetes was a principal or contributory cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A private epidemiologist reviewed the evidence regarding the Veteran's blood glucose levels and opined that the Veteran had diabetes at least six years prior to his death, although his consistent abnormal pattern of blood sugar levels was a strong indicator that his diabetes was of longstanding duration.  Type II diabetes mellitus is listed among the diseases for which service connection is presumed for Veterans who served in the Republic of Vietnam during the Vietnam era.  38 C.F.R. §§ 3.307, 3.309 (2013).  The private epidemiologist opined that diabetes expedited the Veteran's death by diminishing his ability to respond to infections, including bronchitis and pneumonia.  He opined that diabetes aided or lent assistance to the production of death, in that the Veteran had significantly diminished metabolic and functional reserves as a consequence of longstanding diabetes, and that diabetes was therefore a contributory cause of the Veteran's death.  In light of this positive medical evidence, and with no evidence to the contrary, service connection for the cause of the Veteran's death is established.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


